Citation Nr: 0206857	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  99-02 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to a disability rating greater than 10 
percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

During the March 2002 Board hearing, the veteran and his 
representative requested that the record be held open for 60 
days for the submission of additional evidence.  No evidence 
has been received at the Board since the hearing.  The case 
is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for PTSD in a May 1995 
rating action, which the veteran did not appeal.  The RO 
found no new and material evidence to reopen the claim in 
July 1996 and February 1997 rating decisions, which the 
veteran did not appeal.  

3.  Evidence received since the February 1997 rating decision 
is new and so significant as to require consideration with 
all the evidence of record to fairly adjudicate the veteran's 
claim.   

4.  There is no competent evidence of cervical spine injury 
or disorder in service and no competent evidence of a nexus 
between the veteran's current cervical spine disorder and his 
period of active duty service.    

5.  Lumbosacral strain is manifested by subjective complaints 
of stiffness, muscle spasm, and low back pain that worsens 
with prolonged sitting or standing, and objective evidence of 
normal rotation with some limitation of forward flexion and 
more significant limitation of backward extension and lateral 
flexion due to pain.  There is no evidence of tenderness, 
weakness, spasm, neurologic deficit, or other abnormality. 


CONCLUSIONS OF LAW

1.  The February 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).  

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  

3.  A cervical spine disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  

4.  The criteria for a disability rating greater than 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
August 1998 rating decision, November 1998 statement of the 
case, and supplemental statements of the case dated through 
September 2001, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claims.  In addition, by letter dated in March 2001, the RO 
advised the veteran of the enactment of the VCAA, explained 
its notice and duty to assist provisions, and described the 
types of evidence still needed to prevail on his claims.  The 
RO received the veteran's response in May 2001.  

With respect to the duty to assist, the RO obtained all 
relevant VA medical records and medical examinations and 
private medical records as authorized by the veteran.  The 
Board notes that, during the March 2002 Board hearing, the 
veteran indicated that he was receiving Social Security 
disability benefits.  Generally, VA is required to obtain and 
consider evidence from the Social Security Administration.  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Although the 
claims folder does not contain a copy of records from the 
Social Security Administration, it is emphasized that there 
has been no showing or allegation that such records would be 
beneficial to the adjudication of the issues on appeal.  
Specifically, evidence relative to the disability 
determination submitted at the hearing shows disability 
evaluation related to psychiatric disorders only.  As 
discussed below, the Board finds sufficient evidence to 
dispose of the issue of new and material evidence to reopen 
the PTSD claim.  The Board is satisfied that the RO has 
provided all assistance required for the adjudication of the 
above-listed claims.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received in April 1998, the amendments 
are not for application.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal, to include 
during two personal hearings.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


New and Material Evidence

The RO initially denied the veteran's claim for service 
connection for PTSD in a May 1995 rating decision.  Although 
it notified the veteran of its decision, he did not initiate 
a timely appeal.  Similarly, the veteran failed to timely 
initiate an appeal the RO's rating decisions of July 1996 and 
February 1997, in which it found no new and material evidence 
to reopen the PTSD claim.  Therefore, the RO's decision of 
May 1995, June 1996, and February 1997 are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

The Board notes that the RO's initial rating decision on this 
claim found no new and material to reopen.  However, in 
subsequent supplemental statements of the case, it 
adjudicated the claim as not well grounded without 
determining whether there was new and material evidence.  The 
Board emphasizes that it has jurisdiction to consider 
previously adjudicated claims only if new and material 
evidence has been presented.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Accordingly, the Board must determine 
whether there is new and material evidence to reopen the 
claim before addressing the matter on its merits.        

The RO's May 1995 rating decision denied service connection 
for PTSD because there was no evidence of combat status and 
no verified in-service stressor.  Ratings decisions in June 
1996 and February 1997 found no new and material evidence to 
reopen the claim.  Evidence of record at the time of the 
February 1997 rating decision consists of service medical 
records, service personnel records, reports of VA 
examinations, VA outpatient treatment records, private 
medical records, a statement of the veteran's stressors dated 
in November 1994, and a history of the 196th Light Infantry 
Brigade with associated memorandum from the veteran's 
representative received in January 1997.  

The Board finds that there is new and material evidence to 
reopen the claim.  Evidence received since the February 1997 
rating decision includes the report of the August 1998 VA 
examination, VA outpatient treatment records, medical records 
from several private providers, a November 1996 statement 
from N.S., testimony from the veteran and his spouse during 
the June 1999 personal hearing, and testimony from the 
veteran during the March 2002 Board hearing.  Testimony from 
the veteran's hearings, as well as the statement from N.S., 
provide additional specific information concerning his 
alleged in service stressors.  Such evidence is new, relevant 
to the specific inquiry before the Board, and is so 
significant that it must be considered in order to fairly 
adjudicate the veteran's claim.  Therefore, the evidence is 
new and material within the meaning of VA regulation.  
38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  

However, the Board finds that additional development is 
required before the claim for service connection for PTSD may 
be properly adjudicated on its merits.  Pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)), the Board is undertaking 
that development.  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing the issue.   


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran has a current diagnosis of cervical 
spine disability with a history of surgical decompression and 
fusion for multilevel spondylosis and stenosis.  Thus, the 
requirement for current disability is met.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).
  
With respect to the in-service injury, during VA examinations 
in July 1998 and July 1999 and the June 1999 personal 
hearing, the veteran related incurring immediate neck strain 
or injury while moving a wall locker or foot locker in 
service.  He had intermittent neck pain since that time, to 
include at discharge from service.  He asserted that his 
complaints of back pain were meant to include the entire back 
from the neck down, but that only information about the lower 
back was recorded.  During the March 2002 Board hearing, the 
veteran alleged that he incurred neck disability when he was 
thrown from a jeep in service.  He was evaluated for shoulder 
pain only, although he told medical personnel that the pain 
radiated to the neck as well.  The veteran testified that he 
began having neck problems in 1994 or 1995.  He recalled a 
man telling him that the cervical spine disorder had to come 
from some sort of fall.  He felt the only plausible incident 
that could have caused the problem was the throw from the 
jeep in service.   

Service medical records reflected the incurrence of low back 
strain and pain and an incident of being thrown from a jeep 
resulting in a sore shoulder.  All records, including the 
report of separation examination and medical history in 
September 1969, were negative for complaint or diagnosis 
related to the cervical spine.  The veteran's statement of 
medical condition at separation in February 1970 did not 
include any reference to the neck or cervical spine.  
Complaints and evaluation during the March 1970 VA 
examination were limited to the low back only.  Thus, the 
Board finds no evidence supporting the incurrence of chronic 
cervical spine disorder in service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-95.

The first mention of cervical spine disability was during a 
June 1994 visit with a Dr. Boulware, when the veteran 
complained of neck pain radiating to the shoulder.  During 
the November 1994 VA examination, the veteran described only 
low back pain in service.  He related the onset of neck pain 
to five months before.  Records from Easterling Chiropractic 
Clinic showed visits for treatment of disorders including 
neck pain beginning in December 1996, when he experienced 
onset of severe neck pain.  August 2000 notes from K. Kammer, 
M.D., reflected the veteran's history of progressive, 
radiating neck pain over the previous three years.  
Therefore, despite the veteran's previous claim of 
intermittent pain since service, reports offered during the 
course of treatment show neck pain of relatively recent 
origin.  Thus, the medical evidence of record fails to 
demonstrate continuous cervical spine symptoms after service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.

Moreover, there is no competent evidence of record that 
establishes a relationship between the veteran's current 
cervical spine disorder and his period of active duty 
service.  None of the medical evidence of record refers to or 
specifically finds that military service or some incident 
therein caused or led to the neck disorder.  Although the 
examiners from the July 1998 and July 1999 VA examinations 
recorded the history of injury as related by the veteran, 
neither offered any medical opinion as to the etiology of the 
cervical spine disorder.  Medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The veteran has proffered his personal belief that the neck 
disorder was incurred as a result of one of two possible 
incidents in service.  However, as a lay person, he is not 
competent to offer opinions as to matters of medical 
diagnosis or determination of etiology.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  In addition, 
assuming that the veteran is attempting to relate a 
physician's opinion that the cervical disorder was caused by 
a fall, such statements are also insufficient to establish 
service connection.  "[T]he connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

In conclusion, the Board finds no evidence of chronic 
cervical spine disorder in service or continuity of 
symptomatology after service, and no competent medical 
evidence linking the current cervical spine disorder to 
service.  Absent such evidence, there is no basis for 
granting the appeal.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for a cervical spine disorder.  38 U.S.C.A. § 5107(b).  


Increased Rating

Factual Background

The RO established service connection for lumbosacral strain 
with a noncompensable (zero percent) rating in a May 1970 
rating decision.  It increased the disability evaluation to 
10 percent in a May 1995 rating action.  

In April 1998, the RO received a claim for an increased 
rating.  In connection with the claim, it secured VA medical 
records dated through April 2001, which were negative for 
evaluation of lumbosacral strain.  Records from Easterling 
Chiropractic Clinic noted regular visits for problems that 
included the low back.  Otherwise, private medical records 
obtained were also negative for relevant evidence.  

The veteran was afforded a VA orthopedic examination in July 
1998.  He described a long history of intermittent pain.  
Physical examination was negative for tenderness, muscle 
spasm, weakness, sensory deficit, or other neurologic 
abnormality.  The findings did not include range of motion.  
The diagnosis included mechanical lumbar pain.  The examiner 
noted that the claims folder was reviewed for the 
examination.  

During the June 1999 personal hearing, the veteran related 
that he always had some degree of low back pain with 
radiation down the legs.  He also had stiffness and muscle 
spasm.  The pain was worse with prolonged standing and 
sitting.  

In July 1999, the veteran presented for another VA orthopedic 
examination.  No records were available for review.  The 
veteran had developed increasing low back pain with prolonged 
sitting that sometimes radiated down the right leg.  
Examination of the lumbar spine was negative for tenderness.  
Range of motion testing revealed forward flexion to 85 
degrees, backward extension to 20 degrees, right lateral 
flexion to 10 degrees, left lateral flexion to 15 degrees, 
right rotation to 55 degrees, and left rotation to 40 
degrees.  The examiner noted that the veteran was unable to 
extend beyond these points and that flexion, extension, and 
lateral flexion were limited due to pain.  Straight leg raise 
was negative bilaterally.  Muscle tone, strength, reflexes, 
and sensation were intact.  Gait was normal.  X-rays of the 
lumbosacral spine were normal.  The diagnosis included low 
back pain with no definite evidence of radiculopathy.      

During the March 2002 Board hearing, the veteran related that 
he did not receive any treatment for his back.  He took 
Tylenol for pain.  The veteran stated that his legs would not 
support him and that he was unable to stand to perform his 
work.  He was also unable to squat, lift, or twist.  He 
believed his symptoms were worse than when last evaluated.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Disability from lumbosacral strain is currently evaluated as 
10 percent disabling under Diagnostic Code (Code) 5295, 
lumbosacral strain.  38 C.F.R. § 4.71a.  The Board 
acknowledges that there are other diagnostic codes for 
evaluation of low back disability.  However, there is no 
evidence of vertebral fracture, ankylosis, or disc pathology 
to warrant application of Codes 5285, 5286, 5289, or 5293, 
respectively.  Although Code 5292 rates limitation of motion, 
such consideration is included with the other evaluative 
criteria in Code 5295.  Finally, the veteran's disability is 
diagnosed and characterized as lumbosacral strain, which Code 
5295 specifically addresses.  Accordingly, the Board will 
continue to evaluate the disability pursuant to Code 5295.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (upholding choice 
of diagnostic code when supported by explanation and 
evidence).

Under Code 5295, a 10 percent rating is assigned when there 
is lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is in order when there is lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  A maximum schedular rating of 40 percent is 
warranted when disability is severe, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In this case, the veteran subjectively complains of 
stiffness, muscle spasm, and low back pain that worsens with 
prolonged sitting or standing.  Range of motion testing on VA 
examination in July 1999 reveals normal rotation with some 
limitation of forward flexion and more significant limitation 
of backward extension and lateral flexion.  The examiner 
stated that the limitation of motion was due to pain.  
However, the Board emphasizes that X-rays of the lumbosacral 
spine are completely normal.  Moreover, the balance of the 
examination shows no tenderness, weakness, neurologic 
deficit, or other abnormality.  The July 1998 examination was 
similarly negative for tenderness, muscle spasm, weakness, or 
neurologic deficit.  Thus, there is no evidence of pathology 
underlying the veteran's complaints of pain. Id.  Absent such 
evidence, or evidence of muscle spasm on forward flexion or 
unilateral loss of lateral flexion, the Board cannot conclude 
that the overall disability picture warrants a rating greater 
than 10 percent under Code 5295.  38 C.F.R. §§ 4.7, 4.40, 
4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent for lumbosacral 
strain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.   


ORDER

As new and material evidence has been received, the claim of 
service connection for PTSD is reopened.  To that extent, the 
appeal is allowed.  

Service connection for a cervical spine disorder is denied.   

A disability rating greater than 10 percent for lumbosacral 
strain is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

